              Case 3:20-cv-03426-JD Document 114 Filed 04/15/21 Page 1 of 4




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                               SAN FRANCISCO DIVISION

 8
                                                    Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                  PLAINTIFF’S REQUEST TO FILE
            Plaintiff,                              EX PARTE MOTION FOR
11                                                  TEMPORARY RESTRAINING
                    v.                              ORDER AGAINST DEFENDANTS
12
                                                    OMAR QAZI AND SMICK
13      OMAR QAZI, SMICK ENTERPRISES, INC.,         ENTERPRISES, INC.
        ELON MUSK, and TESLA, INC.,
14                                                  Time:        TBD
            Defendants.                             Date:        TBD
15                                                  Courtroom:   11, 19th Floor
16
                                                    Judge: Hon. James Donato
17                                                  Complaint Filed: May 20, 2020
                                                    TAC Filed: February 12, 2021
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S REQUEST TO FILE EX PARTE                               3:20-cv-03426-JD
     MOTION FOR TRO AGAINST OMAR QAZI AND
     SMICK ENTERPRISES, INC.
                Case 3:20-cv-03426-JD Document 114 Filed 04/15/21 Page 2 of 4




 1            Pursuant to this Court’s Order in ECF No. 102, Plaintiff Aaron Greenspan respectfully
 2   requests leave to file for a temporary restraining order and/or permanent injunction against
 3   Defendants Omar Qazi and Smick Enterprises, Inc. under Federal Rule of Civil Procedure 65.
 4   Defendant Omar Qazi directly and his company, Defendant Smick Enterprises, Inc. (together
 5   “Qazi Defendants”) have posed a threat to Plaintiff’s physical safety and Plaintiff is
 6   consequently alarmed.
 7            Qazi Defendants have, for a period of over a year, contravened Defendant Qazi’s lifetime
 8   ban on the Twitter social network in order to continue promoting Defendant Tesla’s stock and
 9   products, and to continue attacking Tesla’s critics.1 On April 12, 2021, Qazi Defendants
10   authored or caused to be authored yet another series of dangerous posts on the
11   @WholeMarsBlog Twitter account regarding Plaintiff. After falsely styling Plaintiff as a
12   “deeply disturbed” “sociopathic” person with “severe mental illness” “who suffers from paranoid
13   delusions” and has a “longing for violence, and even mass murder,” exceeding some of the most
14   extreme libel allegations in the TAC, at 10:25 P.M. the account posted, “We really hope we’re
15   wrong about Aaron Greenspan and that he’s not preparing for an act of mass violence. / But we
16   couldn’t live with ourselves if he did and we didn’t voice our concerns ahead of time /
17   Especially as Greenspan fights hard to hide the truth.” See
18   https://twitter.com/WholeMarsBlog/status/1381841008502001664. They are indeed “wrong.”
19            Plaintiff is not planning “an act of mass violence,” never has planned any such act, and
20   never has conceived of planning any act of violence. Plaintiff has no means to carry out an act of
21   violence, as he does not own a weapon and never has. Nonetheless, many people are
22   understandably on edge given that there have been multiple mass shooting incidents in the
23   United States in the past few weeks alone. Therefore, these remarks are either deliberate
24   fabrications intended to provoke “swatting” (the false report of an emergency, punishable in
25
26   1
       As described in the Third Supplemental and Amended Complaint (“TAC”), Plaintiff is one of
     those most frequently attacked. Twitter has taken no action to enforce its own stated policies,
27
     including its “ban evasion policy,” and cannot be trusted to do so given Defendant Musk’s close
28   friendship with Twitter CEO Jack Dorsey. TAC ¶¶ 97, 144, 182.

         PLAINTIFF’S REQUEST TO FILE EX PARTE         1                                 3:20-cv-03426-JD
         MOTION FOR TRO AGAINST OMAR QAZI AND
         SMICK ENTERPRISES, INC.
                Case 3:20-cv-03426-JD Document 114 Filed 04/15/21 Page 3 of 4




 1   California under Penal Code § 148.3) or actual paranoid delusions by their author, which are still
 2   likely to cause false reports or direct intervention and/or retribution by concerned citizens. The
 3   @WholeMarsBlog account presently has over 24,000 followers, including Defendant Musk and
 4   by extension, his and/or Defendant Tesla’s security team.
 5            Plaintiff has attempted to resolve this issue with counsel for Qazi Defendants, who has
 6   not responded at all. Instead, the e-mail Plaintiff sent to counsel on April 14, 2021 at 1:21 P.M.
 7   was re-posted on the @WholeMarsBlog account alongside further false allegations and
 8   mischaracterizations a few hours later at 5:07 P.M., in a manner similar to Defendant Qazi’s
 9   repeated posting of confidential settlement communications with counsel.2 This post also tagged
10   the San Francisco Police Department’s Twitter account, @SFPD. The @WholeMarsBlog
11   account then re-tweeted a post from an account impersonating Plaintiff advocating a physical
12   fight, causing followers to believe that Plaintiff was promoting violence as they had been told.
13            Plaintiff reported this escalation to the San Francisco Police Department but was
14   informed by an officer that despite the report, police do not perform any kind of database search
15   before responding to a call to avoid acting on false information. Consequently, Plaintiff’s report
16   is unlikely to have any practical effect on his safety.
17            Plaintiff understands that the underlying issues here go to the issue of Qazi Defendants’
18   First Amendment rights, and that there is a “historical and heavy presumption against such
19   restraints.” Garcia v. Google, Inc., 786 F. 3d 733, 747 (9th Cir. 2015). However, in the context
20   of the circumstances here, the undeniable and likely threat of violence—whether direct or via
21   needless police response—constitutes “immediate threatened injury” under Federal Rule of Civil
22   Procedure 65. Caribbean Marine Services Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir.
23   1988). “After being shot, Finch fell backwards into the residence. He died shortly thereafter.
24   He was 28 years old. He had no firearm on him, nor was there any hostage situation or murder
25   scene at the residence. Unbeknownst to anyone at the scene, the whole episode resulted from a
26   ‘swatting’ call — a hoax call to 911 — by a Los Angeles, California, resident who had no
27   2
      Plaintiff believes that confidential settlement communications remain posted on Facebook
28   despite numerous requests to counsel for all such communications to be removed.

         PLAINTIFF’S REQUEST TO FILE EX PARTE          2                                3:20-cv-03426-JD
         MOTION FOR TRO AGAINST OMAR QAZI AND
         SMICK ENTERPRISES, INC.
               Case 3:20-cv-03426-JD Document 114 Filed 04/15/21 Page 4 of 4




 1   connection to Finch.” Finch v. City of Wichita, Case No. 6:18-cv-01018-JWB (D. Kansas June
 2   19, 2020). See also USA v. Barriss et al, Case No. 6:18-cr-10065-EFM (D. Kansas 2019). This
 3   Court has further noted that police sometimes act with “deliberate indifference.” Steel v.
 4   Alameda County Sheriff’s Office, 428 F. Supp. 3d 235, 243 (N.D. Cal. 2019).
 5          Defendant Qazi is a computer programmer who worked directly with police departments
 6   in his prior job at a “predictive policing” start-up. He is likely to be familiar both with the
 7   dangers of swatting and the need for plausible deniability given the clear legal risk of
 8   participating in such activity directly. Yet his deliberate and/or reckless encouragement of such
 9   activity by others is no less dangerous.
10          Plaintiff respects that the Court has limited time and that cases are best adjudicated with
11   the full record on file. Nonetheless, the nature of Qazi Defendants’ remarks transcends mere
12   libel, or even civil harassment—and it is not the first time. ECF No. 77. “Plaintiff alleges that at
13   each of two break-ins described above, and at a third attempted break-in in 2013, a Colonial
14   agent left a note saying things like ‘DROP LAWSUIT OR ELSE MORE TO COME’ and
15   ‘PAYBACK FOR SUING A TEXAS BANK.’ These statements could constitute obstruction of
16   justice and/or intimidating a witness” (citations omitted). Gens v. Colonial Savings, F.A., Case
17   No. 5:11-cv-05526-RMW (N.D. Cal. March 27, 2014).
18          In conclusion, Plaintiff respectfully requests the Court’s leave to file an ex parte motion
19   for a temporary restraining order and/or permanent injunction. In the alternative, Plaintiff
20   requests that the Court impose sanctions against Qazi Defendants under its inherent authority.
21
22   Dated: April 15, 2021                  Respectfully submitted,
23
24
                                            Aaron Greenspan
25                                          956 Carolina Street
                                            San Francisco, CA 94107-3337
26
                                            Phone: +1 415 670 9350
27                                          Fax: +1 415 373 3959
                                            E-Mail: aaron.greenspan@plainsite.org
28

     PLAINTIFF’S REQUEST TO FILE EX PARTE              3                                  3:20-cv-03426-JD
     MOTION FOR TRO AGAINST OMAR QAZI AND
     SMICK ENTERPRISES, INC.
